LyoN, J".
In a complaint in trover it is sufficient to allege an unlawful conversion of the goods, without alleging a demand and refusal. The conversion may be proved by showing a demand and' refusal, and it may also be proved by showing that the defendant has sold or destroyed the goods, and perhaps in other ways. But it is not necessary to set out in the complaint the specific acts which constitute the conversion. In some cases, the only evidence of the conversion is the refusal to deliver the goods on demand. In such cases, the demand and refusal must be proved in order to prove a conversion. Root v. Bonnema, 22 Wis., 539, is such a case. All this is quite elementary. It follows that the specific ground upon which the demurrer ore teoius was rested, is untenable.
It is now claimed, however, that the complaint fails to show that the plaintiffs are the owners of the logs therein mentioned, and that it was properly dismissed for that reason. It is alleged in the complaint that the plaintiffs are the owners of the land on which the logs wrere cut; and it is not a forced construction to hold that the words “their property,” as employed therein, relate to the logs as well as the land, and are a sufficient averment of the plaintiffs’ ownership of both. Pleadings must be liberally construed with a view to substantial justice between the parties (K. S. 1858, ch.'125, sec. 21); anda much greater latitude of construction should be indulged to, sustain a complaint wdien the objection that it does not state a cause of action is first made at the trial. Teetshorn v. Hull, 30 Wis., 162; Hazleton v. Union Bank, 32 id., 34, and *121cases cited. These principles will also apply to the criticism of counsel on the words “before and until,” in the complaint.
"We conclude that the complaint (although perhaps carelessly or in artistically drawn) states a cause of action, and that the court erred in dismissing it.
By the Oourt. — The judgment is reversed, and the cause will be remanded for a new trial.
ByaN, C. J., took no part.